Title: [April 1771]
From: Adams, John
To: 



      1771. April 16. Tuesday Evening.
      
      
       Last Wednesday my Furniture was all removed to Braintree. Saturday, I carried up my Wife and youngest Child, and spent the Sabbath there, very agreably. On the 20th. or 25th. of April 1768, I removed into Boston. In the 3 Years I have spent in that Town, have received innumerable Civilities, from many of the Inhabitants, many Expressions of their good Will both of a public and private Nature. Of these I have the most pleasing and gratefull Remembrance. I wish all the Blessings of this Life and that which is to come, to the worthy People there, who deserve from Mankind in general much better Treatment than they meet with. I wish to God it was in my Power to serve them, as much as it is in my Inclination.—But it is not.—My Wishes are impotent, my Endeavours fruitless and ineffectual, to them, and ruinous to myself. What are to be the Consequences of the Step I have taken Time only can discover. Whether they shall be prosperous or Adverse, my Design was good, and therefore I never shall repent it.
       Monday Morning, I returned to Town and was at my Office before Nine, I find that I shall spend more Time in my Office than ever I did. Now my family is away, I feel no Inclination at all, no Temptation to be any where but at my Office. I am in it by 6 in the Morning—I am in it, at 9 at night—and I spend but a small Space of Time in running down to my Brothers to Breakfast, Dinner, and Tea.
       Yesterday, I rode to Town from Braintree before 9, attended my Office till near two, then dined and went over the ferry to Cambridge, attended the House the whole Afternoon, returned, and spent the whole Evening in my Office, alone—and I spent the Time much more profitably, as well as pleasantly, than I should have done at Clubb. This Evening is spending the same Way. In the Evening, I can be alone at my Office, and no where else. I never could in my family.
      
      
       
        
   
   First entry in “Paper book No. 17” (our D/JA/17), a stitched gathering of leaves containing fairly regular entries from this date through 14 June 1771.


       
       
        
   
   The return to Braintree, as JA explains in detail in his Autobiography, was in order to improve his health and to avoid continuous overwork; but he kept his law office in Boston and after about a year and a half returned to live in town (see 22 Sept. 1772, below).


       
       
        
   
   “1770 May 29. Charles, Son of said John and Abigail was born, Thursday Morning at Boston, and the next Sabbath was baptized by Dr. Cooper” (entry by JA in his father’s copy of Willard’s Compleat Body of Divinity; see HA2, John Adams’s Book, Boston, 1934, p. 5, and facsimile of family record).


       
       
        
   
   Doubtless William Smith Jr. (1746–1787), AA’s brother, whose somewhat remarkable Boston household is briefly described in the entry of 23 July, below.


       
      
      

      1771. Feb. i.e. April 18. Thursday. Fastday.
      
      
       Tuesday I staid at my Office in Town, Yesterday went up to Cambridge. Returned at Night to Boston, and to Braintree, still, calm, happy Braintree—at 9. o Clock at night. This Morning, cast my Eyes out to see what my Workmen had done in my Absence, and rode with my Wife over to Weymouth. There we are to hear young Blake—a pretty fellow.
      
      

      Saturday 20 April.
      
      
       Fryday morning by 9 o Clock, arrived at my Office in Boston, and this Afternoon returned to Braintree. Arrived just at Tea time. Drank Tea with my Wife. Since this Hour a Week ago I have led a Life Active enough—have been to Boston twice, to Cambridge twice, to Weymouth once, and attended my office, and the Court too. But I shall be no more perplexed, in this Manner. I shall have no Journeys to make to Cambridge—no general Court to attend—But shall divide my Time between Boston and Braintree, between Law And Husbandry. Farewell Politicks. Every Evening I have been in Town, has been spent till after 9. at my Office. Last Evening I read thro, a Letter from Robt. Morris Barrister at Law and late Secretary to the Supporters of the Bill of Rights, to Sir Richd. Aston, a Judge of the King’s Bench. A bold, free, open, elegant Letter it is. Annihilation would be the certain Consequence of such a Letter here, where the Domination of our miniature infinitessimal Deities, far exceeds any Thing in England.
       This mettlesome Barrister gives us the best Account of the Unanimity of the Kings Bench that I have ever heard or read. According to him, it is not uncommon abilities, Integrity and Temper as Mr. Burrows would perswade us, but sheer fear of Lord Mansfield, the Scottish Chief which produces this Miracle in the moral and intellectual World—i.e. of 4 Judges, agreeing perfectly in every Rule, order and Judgment for 14 Years together. 4 Men never agreed so perfectly in Sentiment, for so long a Time, before. 4 Clocks never struck together, a thousandth Part of the Time, 4 Minds never thought, reasoned, and judged alike, before for a ten thousandth Part.
      
      

      Sunday 21 April.
      
      
       Last night went up to Braintree, and this Evening down to Boston, call’d at S. Adams’s and found Mr. Otis, Coll. Warren and Dr. Warren. Otis as Steady and Social, and sober as ever and more so.
      
      

      Monday 22 April.
      
      
       In the Morning mounted for Worcester, with Pierpoint, Caleb and Rob. Davis, Josa. Quincy, &c. Baited the Horses at Brewers, and at Coll. Buckminsters.
      
      

      Thurdsday. April 25th. 1771.
      
      
       Dined last Monday at Brighams in Southborough, and lodged at Furnasses in Shrewsbury. Next day dined at Mr. Putnams in Worcester, and at the same Place, dined on Wednesday. This day dined at Mr. Paines—with much Company. At about 2 O Clock this day We finished the famous Cause of Cutler vs. Pierpont and Davis—an Action of Trespass for compelling the Plaintiff to store his Goods with the Committee at Boston and carting him &c.
       We had Stories about Fort George, the Duke of York, and a warm Gentleman at Cambridge, Bob. Temple.
       The D. of York was in a Battle at Sea, a cannon Ball hit a Mans Head and dashed his Blood and Brains in the Dukes Face and Eyes. The Duke started, and leaped quite out of the Rank. The Officer, who commanded, said, pray your Highness dont be frightened.—The Duke replyed Oh sir, I am not frightened but I wonder what Business that fellow had here with so much Brains in his Head.
       The warm Gentleman at Cambridge was Bob. Temple. A Number of Gentlemen at Cambridge his Friends got into a Quarrell and Squabble and somebody knowing they all had a great Esteem of Temple begged him to interpose and use his Influence to make Peace. At last he was perswaded, and went in among the Persons, and one of the first Steps he took to make Peace was to give one of the Persons a Blow in the Face with his fist.
       Strong insinuated privately at the Bar, another Story. He said the Defence put him in Mind of the Answer of a Young fellow to the Father of a Girl. The Father caught the young Fellow in naked Bed with his Daughter. The old Man between Grief and Rage broke out into Reproaches.—You Wretch, what do you mean by trying to get my Daughter with Child? The Young fellow answered him, I try to get your Daughter with Child! I was trying not to get her with Child.
       Thus, the Defendants are to be laughed and storied out of large Damages no doubt.
       However the Jury gave none. They could not Agree. 8 were for Defendants, 4 for Plaintiff.
      
      
       
        
   
   In June 1770 Ebenezer Cutler, a merchant of Oxford, tried to run two wagonloads of boycotted English goods out of Boston under cover of night. The watch at Boston Neck having observed him, a crowd of indignant citizens pursued and overtook him at Little Cambridge (Brighton), and forced him to return with his goods, which were impounded by the committee to enforce the nonimportation agreement. Cutler brought suit against Robert Pierpont, the Boston coroner, and Caleb Davis, two of the more respectable persons who had been present and who had, according to evidence adduced at the trial, actually tried to protect Cutler from the mob. Cutler asked £5,000 damages for assault, false arrest, and other “enormities” and won his case in the Worcester Inferior Court in September. JA was first involved in the case as counsel for the defendants in their appeal. The case was tried de novo in the current term of the Superior Court at Worcester, but despite eighteen hours of deliberation the jury could not agree, and it was continued until September, when the jury found for the defendants. JA could not take credit for this victory, but a year later, thanks to a writ of review, the case was argued again; JA’s client Davis was cleared altogether, and Pierpont was found liable for £15. Cutler’s final frantic effort to appeal to the King in Council seems to have come to nothing.


        
   
   Though “famous” in its day, as JA says, the Cutler case was soon forgotten. But since the trials took place in Worcester and the evidence was taken by deposition to avoid the cost of bringing witnesses from Boston, the record of this typical incident of the era of nonimportation is peculiarly full and graphic. Some 130 documents relating to it are on file in the Suffolk co. Court House. See Superior Court of Judicature, Minute Books 90, 97; Records, 1771, fol. 140; 1772, fol. 124–125; Early Court Files, &c., Nos. 152615, 152686; also Boston Gazette, 29 April, 23 Sept. 1771, 21 Sept. 1772.


       
      
     